Citation Nr: 1432583	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-02 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disorder, to include degenerative disc disease of the lumbar spine with moderate lumbar spondylosis and leg pain.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1974 until September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In September 2011, the Veteran presented sworn testimony during a Video Conference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This claim was previously before the Board in December 2013.  At that time, the claim was remanded for additional development, specifically to obtain relevant Social Security Administration (SSA) records.  


FINDING OF FACT

A chronic back disorder was not shown in service, arthritis of the lumbar spine was not diagnosed until several decades after service, and the preponderance of the evidence is against a finding that a back disorder is the result of a disease or injury in active duty service.  


CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § § 5103, 5103A; 38 C.F.R. § § 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical of lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principe, 18 Vet. App. 112 (2004); Quartuccio v. Principe, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated July 2009 of the criteria required for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining such evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records are in the file as are records reflecting his treatment through VA.  Relevant SSA records have been obtained and associated with the Veteran's file.  No outstanding evidence has been identified that has not otherwise been obtained.  

The record indicates that the Veteran underwent a VA examination to evaluate his back disorder in January 2010.  The examination involved review of the claims file, thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  Therefore, the Board finds that the opinion is adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As relevant SSA records have been obtained and associated with the Veteran's claims file, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Discussion of the September 2011 personal hearing is finally necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was elicited from the Veteran concerning when his back disorder was first diagnosed and the onset of the symptoms related thereto.  

The Board concludes that all available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


II.  Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis, including degenerative disc disease, is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty.  Service treatment records do not indicate that the Veteran was treated for or reported a back disorder in service.  A September 1976 separation examination shows a normal evaluation of the Veteran's spine, and a contemporaneous report of medical history shows that the Veteran did not report any back problems upon separation from service.  

Post-service, the first documented complaint of back pain is found in a May 2008 VA treatment note.  The Veteran was unable to report any specific trauma.  The physician diagnosed him with degenerative disc disease of the lumbar spine.  

The Veteran underwent a VA examination in 2010.  At that time, he reported low back pain since 2006 radiating to his legs.  He could not recall any specific injury to the area.  The examiner diagnosed the Veteran with moderate degenerative disc disease with moderate lumbar spondylosis without evidence of radiculopathy.  The examiner opined that it was less likely than not that the Veteran's back disorder was related to service, as his disorder is most likely idiopathic in nature.  

SSA records show that the Veteran reported an onset of back pain in October 2006, though his disability became effective February 2008.  

As noted above, under 38 C.F.R. § 3.307, service connection may be presumed for certain conditions, including degenerative disc disease, if the disorder was disabling to a degree of 10 percent or more within one year following service.  In this case, however, degenerative disc disease of the lumbar spine was not diagnosed for over 30 years.  Service connection is not warranted on a presumptive basis.  The only competent medical evidence of record indicates that the Veteran's current back disorder is not related to service.  The Veteran and his representative have not provided any evidence to the contrary.  

As noted, the only other evidence purporting to link the Veteran's current back disorder to his active service consists of lay statements from the Veteran and his representative.  The Veteran has vaguely expressed the belief that his low back disability is related to his active service.  He has pointed to no incident or injury in service.  Instead, in his notice of disagreement and substantive appeal, he argues that the cause of his back disability in unknown and that would only seem logical (and Veteran friendly) to relate it to his active service. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, an orthopedic disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  Identifying and determining the etiology of an orthopedic disability necessitates testing and specialized knowledge to properly assess the disorder and its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board readily acknowledges that the Veteran is competent to report symptoms of back pain, but there is no indication that that he is competent to associate these symptoms with a particular etiology.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record indicates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  As such, the lay evidence of record does not constitute competent medical evidence and lacks probative value.  

To the extent that the Veteran asserts continuity of symptomatology, the Board finds that the Veteran is not a reliable historian in this regard.  The Veteran's separation examination does not show that he reported back problems on separation.  It follows that if his claimed back disorder had been problematic since service, it would have been reflected on the Veteran's separation examination.  Further, his reports of experiencing back problems since 2001 made at his Board hearing are inconsistent with his endorsement at the January 2010 VA examination and SSA records showing that he first experienced back pain in 2006.  He also made no reference to low back dysfunction when he filed an initial claim for VA disability benefits in 2002.  Further, a questionnaire submitted in connection with his January 2010 VA examination shows that the Veteran reported a specific back injury in January 2006.  This statement is inconsistent with prior reports of having no known trauma (May 2008 VA Treatment Record) and no specific injury to the area (January 2010 VA Examination).  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The Veteran's reliability as a historian is further compromised by the lack of reference to a longstanding history of back problems until the filing of his claim in 2009.  Reporting a history of back problems would have been in his best interest, if the symptoms were truly occurring.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (a lack of notation of symptoms where such notation would normally be expected may be considered as evidence that the symptoms did not exist); Curry v. Brown, 7 Vet. App. 59 (1994) (finding no error with the Board's conclusion that contemporaneous evidence had greater probative value than reported history); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Based on the foregoing, the Board finds that the most probative evidence of record fails to show that the Veteran's back disorder manifested to a compensable degree within one year of separation or that his back disorder is related to his active service.  As such, the claim of entitlement to service connection for a back disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 51078 (b) (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Entitlement to service connection for a back disorder, to include degenerative disc disease of the lumbar spine with moderate lumbar spondylosis and leg pain is denied.  

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


